MARY'S OPINION HEADING                                           






                       NO. 12-05-00363-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
 
TWO THOUSAND FOUR
HUNDRED FIFTY-SIX DOLLARS,                §     APPEAL FROM THE 241ST
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS
 

 

 
MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court’s judgment was signed on July 14, 2005.  Under rule of appellate
procedure 26.1(a), unless Appellant timely filed a motion for new trial or other post judgment motion
that extended the appellate deadlines, his notice of appeal was due to have been filed “within 30 days
after the judgment [was] signed,” i.e., August 15, 2005.  Appellant did not file a motion for new trial. 
Although Appellant filed a notice of appeal on November 14, 2005, this Court has no jurisdiction
to consider the appeal because the notice of appeal was not filed on or before August 15, 2005.
            On November 17, 2005, this Court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that his notice of appeal was untimely, and it informed him that unless the record
was amended by November 28, 2005 to establish the jurisdiction of this Court, the appeal would be
dismissed.  Although Appellant responded to this Court’s dismissal notice before the November 28
deadline, he was unable to establish this Court’s jurisdiction.  
            Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of 
 
jurisdiction.  See Tex. R. App. P. 42.3(a).
Opinion delivered December 7, 2005.
Panel consisted of Worthen, C.J. and DeVasto, J.
Griffith, J., not participating.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)